Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim 1-10 are pending.
Claims 1, 5, 6, and 10 have been amended.
Claims 4 and 9 have been canceled.
Response to Arguments
Applicants arguments have been fully considered but they are not persuasive. Regarding claim 1, it appears applicant is arguing that Miyazato in view of Oezmen further in view of Parry does not teach, “the processing unit determines that the second function has gained no access in a case where, for the data item identified from the second function, no access satisfying a predetermined condition is recorded in the access history information” although it is not clear to examiner how this distinguishes over Miyazato in view of Oezmen further in view of Parry. 
Regarding the limitation, “wherein the processing unit determines that the second function has gained no access in a case where, for the data item identified from the second function, no access satisfying a predetermined condition is recorded in the access history information”, the term “processing unit” is interpreted by its ordinary and customary meaning of “the part of a computer that performs logical and arithmetical operations on the data as specified in the instructions”(collinsdictionary.com). Parry, in Para 0044, discloses “Access status monitor identifies a history of access attempts”. The “access status monitor” processes information related to “access history”; therefore, “access status monitor” is analogous to a “processing unit”.
The term “second function” is being interpreted by its ordinary and customary meaning of “function: a function is interpreted as a specific process, action or task that a system is able to perform” (See https://en.wikipedia.org/wiki/Function_(engineering)#cite_note-1) and “second: subordinate or inferior in position, rank, or importance” (See Oxford English Dictionary). Parry, in Para 0044, discloses a “second computing device”.  This computing device inherently contains a function; therefore, “second computing device” is analogous to “second function” according to the BRI of the claim.
The term “data item” is interpreted by its ordinary and customary meaning of “items that contain attributes of objects” (IBM.com). Parry, in Para 0044, discloses a “client ID of each second computing device”. “Client ID” is an attribute of the object “second commuting device”; therefore, “Client ID” is analogous to “data item”. The “client ID” is provided by the “second computing device”(second function); therefore, “client ID” is analogous to “data item identified from the second function”. 
The term “predetermined condition” is interpreted by its ordinary and customary meaning of “predetermined: established or decided in advance”(Oxford English Dictionary) and “condition: the state of something with regard to its appearance, quality, or working order(Oxford English Dictionary)”. Parry, in Para 0051, discloses  “access is selectively denied or permitted for second computing device in selected zones within master zone at the discretion of the administrator”. “Selected zones” are conditions (zones) that were previously selected (predetermined) by an administrator; therefore, “Selected zones” is analogous to “predetermined condition”.
In accordance with the definitions provided above, Miyazato in view of Oezmen further in view of Parry teaches “wherein the processing unit (Access status monitor) determines that the second function (second computing device) has gained no access in a case where, for the data item identified from the second function(client ID), no access satisfying a predetermined condition (Selected zone) is recorded in the access history information (history of access attempts)”
In view of the foregoing, the rejection of claim 1 (and similar claims 6) in view of Miyazato, Oezmen, and Parry is maintained. The rejection of claims 2, 3, 5 and claims 7, 8, 10 are maintained due to dependency on claim 1 and 6, respectively.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second function".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the second function".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazato (US 20100061178 A1) hereafter Miyazato in view of Oezmen (US 20210165679 A1) hereafter Oezmen further in view of Parry (US 20020164997 A1) hereafter Parry.
Regarding claim 1, Miyazato teaches a system comprising: a storage apparatus storing access history information indicating that any of the data items constituting the shared database has been accessed by an access source capability of the integrated system (Para 0117, a log table records the manufacturing-conditions data, “log table” is analogous to “access history information” and “manufacturing -conditions data” is analogous to “access source capability”), the access history information associating the access source capability and the data item corresponding to an access destination (Para 0126, Log information created by supplementing the manufacturing-conditions data is recorded on the log table, log information is analogous “data item corresponding to an access destination”); and a processing section searching the access history information (Para 0180, The mean room-air-humidity registration means obtains the log information registered on that day by searching the database, mean room-air-humidity registration is analogous to “process section” ).
Miyazato does not appear to explicitly teach using a first capability name identifying a first capability included in the component system, to identify a data item for which the first capability corresponds to an access source; and determine whether the data item identified has been accessed by a second capability included in the plurality of capabilities, and in a case of determining that the data item has not been accessed by the second capability, determining that the data item identified is individual data for the first capability. In analogous art, Oezmen teaches using a first capability name identifying a first capability included in the component system (Para 0035, the data corresponding to a specific microservice can include a vendor ID, “vendor ID” is analogous to “capability name” and “specific microservice” is analogous to “first capability”), to identify a data item for which the first capability corresponds to an access source (Para 0035, Associator retrieves data uniquely associated with individual microservices); and determine whether the data item identified has been accessed by a second capability included in the plurality of capabilities, and in a case of determining that the data item has not been accessed by the second capability, determining that the data item identified is individual data for the first capability (Oezmen, Para 0035, Associator retrieves data uniquely associated with individual microservices, “individual microservices” is analogous to “first capability”, “second capability”, etc.) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miyazato to include using a first capability name identifying a first capability included in the component system, to identify a data item for which the first capability corresponds to an access source, and determining whether the data item identified has been accessed by a second capability included in the plurality of capabilities, and in a case of determining that the data item has not been accessed by the second capability, determining that the data item identified is individual data for the first capability, as taught by Oezmen. One of ordinary skill in the art would be motivated to modify the system of Miyazato to modify the system of Miyazato to include using a first capability name identifying a first capability included in the component system, to identify a data item for which the first capability corresponds to an access source, and determining whether the data item identified has been accessed by a second capability included in the plurality of capabilities, and in a case of determining that the data item has not been accessed by the second capability, determining that the data item identified is individual data for the first capability in order to divvy up a large complex application into smaller microservices that are not dependent upon a specific coding language, as taught by Oezmen (Para 0002, Microservices are software constructs that can be used to build software applications by breaking down each application into smaller, independently deployable services that are not dependent, for example, upon a specific coding language).
Miyazato-Oezmen does not appear to explicitly teach  wherein the processing unit determines that the second function has gained no access in a case where, for the data item identified from the second function, no access satisfying a predetermined condition is recorded in the access history information. In analogous art, Parry teaches wherein the processing unit determines that the second function (Para 0044, Access status monitor specifies an identification of each second computing device, “second computing device” is analogous to “second function”) has gained no access in a case where, for the data item identified from the second function (Para 0044, an identification of each second computing device, “identification” is analogous to “data item”), no access satisfying a predetermined condition (Para 0051, access is selectively denied or permitted for second computing device  in selected zones”, “Selected zones” is analogous to “predetermined condition”) is recorded in the access history information (Para 0044, Access status monitor identifies a history of access attempts). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miyazato-Oezmen to include determining function access based on access history, as taught by Parry. One of ordinary skill in the art would be motivated to modify the system of Miyazato-Oezmen to include determining function access based on access history in order to control communication access, as suggested by Parry (Para 0007, A method of the present invention controls wireless communication access).
Regarding claim 2, Miyazato-Oezmen teaches the system building assisting apparatus according to claim 1, wherein the processing section (Miyazato, Para 0180, mean room-air-humidity registration) uses a second capability name identifying the second function (Oezmen, Para 0035, the data corresponding to a specific microservice can include a vendor ID) to search the access history information for data items (Miyazato, Para 0180, obtains the log information registered on that day by searching the database), and determines, among the data items searched for using the first capability name, data items not included in the data items searched for using the second capability name to be individual data (Oezmen, Para 0035, Associator retrieves data uniquely associated with individual microservices, “individual microservices” is analogous to “first capability”, “second capability”, etc.).
Regarding claim 3, Miyazato-Oezmen teaches the system building assisting apparatus according to claim 1, wherein the processing section (Miyazato, Para 0180, The mean room-air-humidity registration means) uses a data item name identifying the data item identified (Miyazato, Para 0126, The log information consists of a search key division, search key division is analogous to data item name)  to search the access history aggregation table for a capability name identifying a capability name corresponding to an access source for the data item (Oezmen, Para 0035, Associator retrieves data uniquely associated with individual microservices), and determines the data item for which the capability name searched for is the first capability name to be the individual data (Oezmen, Para 0035, the data corresponding to a specific microservice can include a vendor ID).
Claim 6 is the method claim corresponding to the apparatus claim 1, and is analyzed and rejected accordingly.
Regarding claim 7, Miyazato-Oezmen teaches the system building assisting method according to claim 6, wherein the processing section (Miyazato, Para 0180, mean room-air-humidity registration)  uses a second capability name identifying the second function (Oezmen, Para 0035, the data corresponding to a specific microservice can include a vendor ID) to search the access history information for data items (Miyazato, Para 0180, obtains the log information registered on that day by searching the database), and determines, among the data items searched for using the first capability name, data items not included in the data items searched for using the second capability name to be individual data (Oezmen, Para 0035, Associator retrieves data uniquely associated with individual microservices, “individual microservices” is analogous to “first capability”, “second capability”, etc.).
Regarding claim 8, Miyazato-Oezmen teaches the system building assisting method according to claim 6, wherein the processing section(Miyazato, Para 0180, The mean room-air-humidity registration means) uses a data item name identifying the data item identified (Miyazato, Para 0126, The log information consists of a search key division, search key division is analogous to data item name) to search the access history aggregation table for a capability name identifying a capability name corresponding to an access source for the data item (Oezmen, Para 0035, Associator retrieves data uniquely associated with individual microservices), and determines the data item for which the capability name searched for is the first capability name to be the individual data (Oezmen, Para 0035, the data corresponding to a specific microservice can include a vendor ID).
Claim 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazato- Oezmen-Parry in view Tang (US 20150294011 A1) hereafter Tang.
	Regarding claim 5, Miyazato-Oezmen-Parry teaches the system building assisting apparatus according to claim 1 as shown above. However, Miyazato-Oezmen in view of Parry does not appear to explicitly teach wherein the processing section uses, as the predetermined condition, at least one of presence of access within a preset period, the number of times of access, and an access frequency. In analogous art, Tang teaches wherein the processing section uses, as the predetermined condition, at least one of presence of access within a preset period, the number of times of access, and an access frequency (Para 0101, the recommending apparatus decides that webpages whose access frequencies are larger than once per 30 days, meet the predetermined condition). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Miyazato-Oezmen in view of Parry to include using an access frequency as a predetermined condition, as taught by Tang. One of ordinary skill in the art would be motivated to modify the system of Miyazato-Oezmen in view of Parry to include using an access frequency as a predetermined condition in order to provide relevant information, as suggested by Tang (Para 0103, such that the user can immediately look up relevant recommended information).
	Regarding claim 10, Miyazato-Oezmen-Parry in view of Tang teaches the system building assisting method according to claim 6, wherein the processing section uses, as the predetermined condition, at least one of presence of access within a preset period, the number of times of access, and an access frequency (Tang, Para 0101, the recommending apparatus decides that webpages whose access frequencies are larger than once per 30 days, meet the predetermined condition).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166